DETAILED ACTION
Claims 1 – 5, 12 – 15, and 20 – 24 are presently pending in the application and have been examined below, of which claims 1, 12, and 20 are presented in independent form. 

Response to Arguments 
Applicant’s arguments posted in Remarks on 12/01/2021 with respect to claims 1 – 5, 12 – 15, and 20 – 24 have overcome the prior rejection due to the Kursun reference not qualifying as prior art.  A new rejection on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 12 – 15, and 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2018/0115413 A1) (hereafter King) and in view of Vandervort (US 2017/0237569) (hereafter Vandervort).

Regarding claim 1 King teaches: A block generation method, wherein the method is applied to a block generation device (King, in Para. [0019] discloses “In other such embodiments, the processing server 102 may generate fast track blocks using the methods discussed herein, which may be digitally signed by the processing server 102, but provided to a domain authority for verification and further signing before addition to the blockchain.”), private key information is built in the block generation device, and the method comprises (King, in Para. [0035] discloses “The generation module 214 may be configured to generate new block headers and new blocks for use in performing the functions of the processing server 102 as discussed herein.” King, in Para. [0035] discloses “The generation module 212 may also be configured to generate a cryptographic key pair, including a private key and corresponding public key, such as may be used in the digital signing of standard and/or fast track blocks”):
 determining, through first node device, a number of blocks between a block last generated by the block generation device and a latest block in the current blockchain (King, in Para. [0031] discloses “In some instances, such requests may be received periodically, such as a request for a new fast track block to be added after a predetermined period of time or after a predetermined number of standard blocks have been added since the last fast track block.”);
determining that the number of the blocks is not less than a preset threshold m, wherein m is a positive integer greater than or equal to 1 and less than n, and n is a number of node devices in the blockchain network (Examiner note: the threshold number ‘m’ of blocks is met by the predeterminer number of blocks) (King, in Para. [0041] discloses “there may be a predetermined number of standard blocks 306 between fast track blocks 304.”);
[signing a block generated by the block generation device according to the private key information to obtain a signed block; and issuing the signed block to other node devices through the first node device in a blockchain network, wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power.]
King fails to explicitly teach: signing a block generated by the block generation device according to the private key information to obtain a signed block; and issuing the signed block to other node devices through the first node device in a blockchain network, wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power.
Vandervort from the analogous technical field teaches: signing a block generated by the block generation device according to the private key information to obtain a signed block (Vandervort, in Para. [0032] discloses “the system may access a user's private key 201 and sign off the data packet by the user's private key 204.”); and issuing the signed block to other node devices through the first node device in a blockchain network (Vandervort, in Para. [0008] discloses “Analyzing the first version and the revised version to create a diff between the first version and the revised version, forming a data packet that comprises the diff and an identifier for the user electronic device or for a user of the user electronic device, accessing a private key for the user or the user electronic device, signing the diff with the private key, causing the signed diff to be saved to a signed data packet on a communication network, and transmitting the signed data packet to multiple nodes on the communication network.”), wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power (Examiner note: It would have been obvious to one having ordinary skill in the art that all nodes and block devices built on the same computing platform have by default the same computing power unless specified otherwise) (Vandervort, in Para. [0035] discloses “in validating the signed data packet, at least some of the nodes may verify the contents of the signed transaction data packet 306, upon successful verification of the signed transaction data packet 307, group available transaction data packets into blocks 301, and then validate a block 302”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify King, in view of the teaching of Vandervort which discloses electronic signing procedure of the block in the blockchain using private key in order to improve security data block managements in the system of King (Vandervort, [0008, 0032, 0035]).

Regarding claim 2 King teaches: The method according to claim 1, wherein the block generation device comprises a hash processor unit (King, in Para. [0022] discloses “The hash value may be a value that is generated via hashing of the most recent block added to the blockchain.”), before signing the block generated by the block generation device according to the private key (King, in Para. [0038] discloses “In some instances, the signing module 218 may digitally sign data using a private key associated with the processing server 102.”) the method comprises: performing hash calculation according to a specific hash algorithm built in the hash processor unit to obtain the block (King, in Para. [0007] discloses “generating, by a hashing module of the processing server, a fast track hash value via application of a first predefined hashing algorithm to the identified most recent fast track block”).

Regarding claim 3 King teaches: The method according to claim 1, wherein the block generation device comprises a hash processor unit, before signing the block generated by the block generation device according to the private key, the method comprises: performing hash calculation according to a specific hash algorithm built in the hash processor unit to obtain the block (King, in Para. [0016] discloses “a blockchain may also or alternatively include nearly any type of data as a form of transaction” King, in Para. [0030] discloses “The processing server 102 may include a receiving device 202. The receiving device 202 may be configured to receive data over one or more networks via one or more network protocols.” King, in Para. [0031] discloses “The receiving device 202 may also be configured to receive data signals electronically transmitted by computing devices 106 or other nodes in the blockchain network, or by input devices interfaced with the processing server 102”).

Regarding claim 4 King teaches: The method according to claim 2, wherein, before performing the hash calculation according to the specific hash algorithm built in the first processing unit to obtain the block (Examiner note: operations of a key processor unit is met by the operations of the signing module 218) (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.”), the method further comprises: obtaining transaction data through the first node device, wherein the block includes the transaction data (King, in Para. [0042] discloses “Each block in the blockchain 302, including both fast track blocks 304 and standard blocks 306, may include a block header 308 and one or more transaction values 310. The transaction values 310 may include transaction records or other data associated with transactions that are conducted using the blockchain 302”).

Regarding claim 5 King teaches: The method according to claim 1, wherein the method further comprises: obtaining, through the first node device, a signed block issued by a second node device in the blockchain network (King, in Para. [0025] discloses “For verification, the node may identify the earlier fast track block (e.g., based on timestamp) and hash that block using the predetermined hashing algorithm(s), and then verify that the fast track reference in the more recent fast track block is the same as the hash of the earlier fast track block.”); performing signature verification on the signed block issued by the second node device according to public key information; performing proof-of-work verification on the obtained signed block after the signification verification succeeds (King, in Para. [0037] discloses “the transmitting device 216 may also be configured to electronically transmit data signals superimposed or otherwise encoded with a public key used for verification of digital signatures generated by the processing server 102.”); and determining whether to add the signed block to a blockchain according to a result of the proof-of-work verification (King, in Para. [0003] discloses “a blockchain may contain thousands, millions, or billions of blocks, each of which must be verified by the new node prior to the generation and addition of new blocks to the blockchain.” King, in Para. [0026] discloses “the processing server 102 may be configured to digitally sign a fast track block prior to addition to the blockchain.”).

Regarding claim 12 King teaches:  A block generation device, wherein the block generation device comprising: at least one processor unit (King, in Para. [0035] discloses “The processing server 102 may also include a generation module 214. The generation module 214 may be configured to generate new block headers and new blocks for use in performing the functions of the processing server 102 as discussed herein”), a communication interface, a memory and a communication bus; the at least one processor unit, the communication interface, and the memory communicate with each other through the communication bus (King, in Para. [0032] discloses “The processing server 102 may also include a communication module 204. The communication module 204 may be configured to transmit data between modules, engines, databases, memories, and other components of the processing server 102 for use in performing the functions discussed herein.” King, in Para. [0032] further discloses “the communication module 204 may be comprised of a bus, contact pin connectors, wires, etc.”); the memory is configured to store program codes (King, in Para. [0007] discloses “A method for generating a blockchain configured for fast navigation includes: storing, in a memory of a processing server”);
the at least one processor unit is configured to run the program codes to implement the following operations: determining, through first node device, a number of blocks between a block last generated by the block generation device and a latest block in the current blockchain; (King, in Para. [0031] discloses “In some instances, such requests may be received periodically, such as a request for a new fast track block to be added after a predetermined period of time or after a predetermined number of standard blocks have been added since the last fast track block.”);
4determining that the number of the blocks is not less than a preset threshold m, wherein m is a positive integer greater than or equal to 1 and less than n, and n is a number of node devices in the blockchain network (Examiner note: the threshold number ‘m’ of blocks is met by the predeterminer number of blocks) (King, in Para. [0041] discloses “there may be a predetermined number of standard blocks 306 between fast track blocks 304.”);
[signing a block generated by the block generation device according to private key information built in the block generation device to obtain a signed block; and issuing the signed block to other node devices through the first node device in the blockchain network, wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power.] 
King fails to explicitly teach: signing a block generated by the block generation device according to private key information built in the block generation device to obtain a signed block; and issuing the signed block to other node devices through the first node device in the blockchain network, wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power. 
Vandervort from the analogous technical field teaches:  signing a block generated by the block generation device according to private key information built in the block generation device to obtain a signed block (Vandervort, in Para. [0032] discloses “the system may access a user's private key 201 and sign off the data packet by the user's private key 204.”); and issuing the signed block to other node devices through the first node device in the blockchain network (Vandervort, in Para. [0008] discloses “Analyzing the first version and the revised version to create a diff between the first version and the revised version, forming a data packet that comprises the diff and an identifier for the user electronic device or for a user of the user electronic device, accessing a private key for the user or the user electronic device, signing the diff with the private key, causing the signed diff to be saved to a signed data packet on a communication network, and transmitting the signed data packet to multiple nodes on the communication network.”), wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power (Examiner note: It would have been obvious to one having ordinary skill in the art that all nodes and block devices built on the same computing platform have by default the same computing power unless specified otherwise) (Vandervort, in Para. [0035] discloses “in validating the signed data packet, at least some of the nodes may verify the contents of the signed transaction data packet 306, upon successful verification of the signed transaction data packet 307, group available transaction data packets into blocks 301, and then validate a block 302”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify King, in view of the teaching of Vandervort which discloses electronic signing procedure of the block in the blockchain using private key in order to improve security data block managements in the system of King (Vandervort, [0008, 0032, 0035]).

Regarding claim 13 King teaches: The block generation device according to claim 12, wherein the at least one processor unit comprises a main processor unit and a hash processor unit (King, in Para. [0022] discloses “The hash value may be a value that is generated via hashing of the most recent block added to the blockchain.”); and the main processor unit is configured to perform hash calculation according to a specific hash algorithm built in the hash processor unit to obtain the block (King, in Para. [0007] discloses “generating, by a hashing module of the processing server, a fast track hash value via application of a first predefined hashing algorithm to the identified most recent fast track block”).

Regarding claim 14 King teaches: The block generation device according to claim 13, wherein the at least one processor unit is also used for obtaining transaction data through the first node device, wherein the block includes the transaction data (King, in Para. [0016] discloses “a blockchain may also or alternatively include nearly any type of data as a form of transaction” King, in Para. [0030] discloses “The processing server 102 may include a receiving device 202. The receiving device 202 may be configured to receive data over one or more networks via one or more network protocols.” King, in Para. [0031] discloses “The receiving device 202 may also be configured to receive data signals electronically transmitted by computing devices 106 or other nodes in the blockchain network, or by input devices interfaced with the processing server 102”).

Regarding claim 15 King teaches: The block generation device according to claim 12, wherein the at least one processor unit comprises a main processor unit and a key processor unit (Examiner note: operations of a key processor unit is met by the operations of the signing module 218) (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.”); and the main processor unit is configured to sign the block according to the private key information in the key processor unit to obtain the signed block (King, in Para. [0038] discloses “the processing server 102 may also include a signing module 218. The signing module 218 may receive data to be signed as input, may digitally sign the data, and may output the signed data to another module or engine of the processing server 102. In some instances, the signing module 218 may digitally sign data using a private key associated with the processing server 102.”).

Regarding claim 20 King teaches: A non-transitory computer readable storage medium applied to a block generation device (King, in Para. [0035] discloses “The processing server 102 may also include a generation module 214. The generation module 214 may be configured to generate new block headers and new blocks for use in performing the functions of the processing server 102 as discussed herein”), private key information is built in the block 5 generation device (King, in Para. [0035] further discloses “The generation module 212 may also be configured to generate a cryptographic key pair, including a private key and corresponding public key, such as may be used in the digital signing of standard and/or fast track blocks.”), wherein the non-transitory computer readable medium is used for storing a computer program, and the computer program comprises instructions for performing the following method (King, in Para. [0032] discloses “The processing server 102 may also include a communication module 204. The communication module 204 may be configured to transmit data between modules, engines, databases, memories, and other components of the processing server 102 for use in performing the functions discussed herein.”):
determining, through first node device, a number of blocks between a block last generated by the block generation device and a latest block in the current blockchain (King, in Para. [0031] discloses “In some instances, such requests may be received periodically, such as a request for a new fast track block to be added after a predetermined period of time or after a predetermined number of standard blocks have been added since the last fast track block.”); determining that the number of the blocks is not less than a preset threshold m, wherein m is a positive integer greater than or equal to 1 and less than n, and n is a number of node devices in the blockchain network (Examiner note: the threshold number ‘m’ of blocks is met by the predeterminer number of blocks) (King, in Para. [0041] discloses “there may be a predetermined number of standard blocks 306 between fast track blocks 304.”);
[signing a block generated by the block generation device according to the private key information to obtain a signed block; and issuing the signed block to other node devices through the [[a]] first node device in a blockchain network, wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power.]
King fails to explicitly teach: signing a block generated by the block generation device according to the private key information to obtain a signed block; and issuing the signed block to other node devices through the [[a]] first node device in a blockchain network, wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power.
Vandervort from the analogous technical field teaches: signing a block generated by the block generation device according to the private key information to obtain a signed block (Vandervort, in Para. [0032] discloses “the system may access a user's private key 201 and sign off the data packet by the user's private key 204.”);   and issuing the signed block to other node devices through the first node device in a blockchain network (Vandervort, in Para. [0008] discloses “Analyzing the first version and the revised version to create a diff between the first version and the revised version, forming a data packet that comprises the diff and an identifier for the user electronic device or for a user of the user electronic device, accessing a private key for the user or the user electronic device, signing the diff with the private key, causing the signed diff to be saved to a signed data packet on a communication network, and transmitting the signed data packet to multiple nodes on the communication network.”), wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power (Examiner note: It would have been obvious to one having ordinary skill in the art that all nodes and block devices built on the same computing platform have by default the same computing power unless specified otherwise) (Vandervort, in Para. [0035] discloses “in validating the signed data packet, at least some of the nodes may verify the contents of the signed transaction data packet 306, upon successful verification of the signed transaction data packet 307, group available transaction data packets into blocks 301, and then validate a block 302”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify King, in view of the teaching of Vandervort which discloses electronic signing procedure of the block in the blockchain using private key in order to improve security data block managements in the system of King (Vandervort, [0008, 0032, 0035]).

Regarding claim 21, claim 21 dependent on claim 20 discloses a medium that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 21 and rejected for the same reasons.

Regarding claim 22, claim 22 dependent on claim 21 discloses a medium that is substantially equivalent to the method of claim 3 dependent on claim 2. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 22 and rejected for the same reasons.

Regarding claim 23, claim 23 dependent on claim 20 discloses a medium that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 23 and rejected for the same reasons.

Regarding claim 24 King teaches: The non-transitory computer readable storage medium according to claim 20, wherein the method further comprises: obtaining, through the first node device, a signed block issued by a second node device in the blockchain network; (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.”); 6performing signature verification on the signed block issued by the second node device according to public key information (King, in Para. [0038] discloses “the signing module 218 may also be configured to verify digital signatures of blocks or other data for inclusion in the blockchain, such as those may be generated by computing devices 106 or other nodes in the blockchain network, using public keys associated with the respective node.”); performing proof-of-work verification on the obtained signed block after the signification verification succeeds; and determining whether to add the signed block to a blockchain according to a result of the proof-of-work verification (King, in Para. [0016] discloses “a blockchain may also or alternatively include nearly any type of data as a form of transaction that is or needs to be placed in a permission less, distributed database that maintains a continuously growing list of data records hardened against tampering and revision, even by its operators, and may be confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431       

/TRANG T DOAN/Primary Examiner, Art Unit 2431